
	
		I
		112th CONGRESS
		2d Session
		H. R. 6557
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Higher Education Regulatory Reform Task
		  Force, to establish procedures for the presentation and expedited consideration
		  by Congress of the recommendations of the Higher Education Regulatory Reform
		  Task Force, to establish requirements for college cost reduction, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 College Cost Reduction Act of
			 2012.
		2.Higher Education
			 Regulatory Reform Task Force
			(a)Task Force
			 establishedNot later than 6
			 months after the date of enactment of this Act, the Secretary of Education
			 shall establish the Higher Education Regulatory Reform Task Force.
			(b)MembershipThe Higher Education Regulatory Reform Task
			 Force shall include—
				(1)the Secretary of
			 Education or the Secretary’s designee;
				(2)the head of each
			 other Federal agency (or such head’s designee) that the Secretary of Education
			 determines to be relevant to the activities of the Higher Education Regulatory
			 Reform Task Force;
				(3)a representative of the Advisory Committee
			 on Student Financial Assistance established under section 491 of the Higher
			 Education Act of 1965 (20 U.S.C. 1098);
				(4)representatives
			 from the higher education community, including—
					(A)institutions of
			 higher education, with equal representation of public and private nonprofit
			 institutions, and two-year and four-year institutions, and with not less than
			 25 percent of such representative institutions carrying out distance education
			 programs; and
					(B)nonprofit
			 organizations representing institutions of higher education; and
					(5)any other entity
			 or individual the Secretary of Education determines appropriate.
				(c)Activities
				(1)Report
			 requiredNot later than one
			 year after the date of enactment of this Act, the Secretary of Education shall
			 submit to Congress and make available on a publicly available website a report
			 (in this Act referred to as the Higher Education Regulatory Reform
			 Report) prepared by the Higher Education Regulatory Reform Task Force
			 on Federal regulatory requirements for institutions of higher education. In
			 prioritizing the review and consideration of such regulatory requirements for
			 the purposes of the Higher Education Regulatory Reform Report, the Higher
			 Education Regulatory Reform Task Force shall give highest priority to
			 regulations related to—
					(A)State
			 authorization of distance education;
					(B)the Integrated
			 Postsecondary Education Data System (IPEDS);
					(C)the Office of
			 Management and Budget’s A–21 Circular;
					(D)reporting under
			 the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime
			 Statistics Act;
					(E)calculation of
			 default rates under section 435(a) of the Higher Education Act of 1965;
					(F)gainful
			 employment;
					(G)revenue
			 requirements for institutions of higher education under section 487(a)(24) and
			 (d) of the Higher Education Act of 1965; and
					(H)the Single Audit
			 Act of 1984 and the Office of Management and Budget’s A–133 Circular.
					(2)Contents of
			 reportThe Higher Education Regulatory Reform Report shall
			 contain the following with respect to regulatory requirements for institutions
			 of higher education:
					(A)A list of rules
			 that are determined to be outmoded, duplicative, ineffective, or excessively
			 burdensome.
					(B)For each rule
			 listed in accordance with
			 subparagraph (A), an analysis of how
			 the costs outweigh the benefits for such rule.
					(C)Recommendations to
			 consolidate, modify, simplify, or repeal such rules to make such rules more
			 effective or less burdensome.
					(D)A description of the justification for and
			 impact of the recommendations described in
			 subparagraph (C), as appropriate and
			 available, including supporting data for such justifications and the financial
			 impact of such recommendations on institutions of higher education of varying
			 sizes and types.
					(E)Recommendations on the establishment of a
			 permanent entity to review new regulatory requirements affecting institutions
			 of higher education.
					(3)Notice and
			 commentAt least 60 days
			 before submission of the Higher Education Regulatory Reform Report required
			 under
			 paragraph (1), the Secretary of Education
			 shall publish the report in the Federal Register for public notice and comment.
			 The Higher Education Regulatory Reform Task Force may modify the report in
			 response to any comments received before submission of the report to
			 Congress.
				(d)Definition of
			 institution of higher educationFor the purposes of this section, the term
			 institution of higher education has the meaning given such term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			3.Expedited
			 consideration by Congress
			(a)Presentation of
			 Higher Education Regulatory Reform Report to Congress and expedited
			 consideration
				(1)In
			 generalThe President shall
			 propose, at the time and in the manner provided in
			 paragraph (2), the carrying out of all or
			 part of the recommendations contained in the Higher Education Regulatory Reform
			 Report prepared by the Higher Education Regulatory Reform Task Force in
			 accordance with
			 section 2.
				(2)Transmittal of
			 special message
					(A)Message
			 requirementsNot later than 120 days after the submission of the
			 Higher Education Regulatory Reform Report to Congress under
			 section 2(c), the President shall transmit
			 to Congress a special message to carry out all or part of the recommendations
			 contained in such Report. The President shall include with that special message
			 a bill that would carry out the recommendations. The President may not transmit
			 more than one such special message each year.
					(B)Bill
			 textThe President shall include in the bill required under
			 subparagraph (A), without amendment, the following text:
						
							2.Controlling
				rising college costs
								(a)Controlling
				rising college costsNot
				later than 180 days after the date of enactment of this Act, the Secretary
				shall promulgate regulations that—
									(1)require institutions of higher education to
				control annual tuition increases; and
									(2)establish
				penalties for institutions of higher education that do not comply with the
				regulations promulgated under
				paragraph (1), taking into account the
				affects of such penalties on various types of institutions and the specific
				circumstances of institutions that may result in such noncompliance, including
				failure of States to adhere to maintenance of effort requirements under section
				137 of the Higher Education Act of 1965 (20 U.S.C. 1015f).
									(b)Inapplicability
				of rulemaking requirementsSection 482(c) and section 492 of the
				Higher Education Act of 1965 (20 U.S.C. 1089(c); 1098a) shall not apply to the
				regulations required by this section.
								(c)DefinitionsFor purposes of this section:
									(1)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002).
									(2)Annual
				tuitionThe term
				tuition means the average annual cost of tuition and fees for an
				institution of higher education for first-time, full-time undergraduate
				students enrolled in the
				institution.
									.
					(3)Expedited
			 consideration of President’s Higher Education Regulatory Reform bill
					(A)Higher Education
			 Regulatory Reform billWithin
			 14 days after the President submits to Congress a bill under
			 paragraph (2), the majority leader of the
			 House of Representatives and the majority leader of the Senate shall each
			 introduce such bill, by request.
					(B)Consideration in
			 the House of Representatives
						(i)Referral and
			 reportingAny committee of the House of Representatives to which
			 such bill is referred shall report it to the House without amendment not later
			 than the 14th legislative day after the date of its introduction. If a
			 committee fails to report the bill within that period or the House has adopted
			 a concurrent resolution providing for adjournment sine die at the end of a
			 Congress, such committee shall be automatically discharged from further
			 consideration of the bill and it shall be placed on the appropriate
			 calendar.
						(ii)Proceeding to
			 considerationNot later than 21 legislative days after such bill
			 is reported or a committee has been discharged from further consideration
			 thereof, it shall be in order to move to proceed to consider such bill in the
			 House. Such a motion shall be highly privileged and not debatable, and shall be
			 in order only at a time designated by the Speaker in the legislative schedule
			 within two legislative days after the day on which the proponent announces an
			 intention to the House to offer the motion provided that such notice may not be
			 given until such bill is reported or a committee has been discharged from
			 further consideration thereof. Such a motion shall not be in order after the
			 House has disposed of a motion to proceed with respect to that special message.
			 The previous question shall be considered as ordered on the motion to its
			 adoption without intervening motion. A motion to reconsider the vote by which
			 the motion is disposed of shall not be in order.
						(iii)ConsiderationIf
			 the motion to proceed is agreed to, the House shall immediately proceed to
			 consider such bill in the House without intervening motion. Such bill shall be
			 considered as read. All points of order against the bill and against its
			 consideration are waived. The previous question shall be considered as ordered
			 on the bill to its passage without intervening motion except 4 hours of debate
			 equally divided and controlled by the proponent and an opponent and one motion
			 to limit debate on the bill. A motion to reconsider the vote on passage of the
			 bill shall not be in order.
						(C)Consideration in
			 the Senate
						(i)Committee
			 actionThe appropriate committee of the Senate shall report
			 without amendment the bill referred to in
			 subparagraph (A) not later than the
			 seventh session day after introduction. If a committee fails to report the bill
			 within that period or the Senate has adopted a concurrent resolution providing
			 for adjournment sine die at the end of a Congress, the Committee shall be
			 automatically discharged from further consideration of the bill and it shall be
			 placed on the appropriate calendar.
						(ii)Motion to
			 proceedNot later than 3 session days after the bill is reported
			 in the Senate or the committee has been discharged thereof, it shall be in
			 order for any Senator to move to proceed to consider the bill in the Senate.
			 The motion shall be decided without debate and the motion to reconsider shall
			 be deemed to have been laid on the table. Such a motion shall not be in order
			 after the Senate has disposed of a prior motion to proceed with respect to the
			 draft bill.
						(iii)ConsiderationIf
			 a motion to proceed to the consideration of the draft bill is agreed to, the
			 Senate shall immediately proceed to consideration of the draft bill without
			 intervening motion, order, or other business, and the draft bill shall remain
			 the unfinished business of the Senate until disposed of. Consideration on the
			 bill in the Senate under this subsection, and all debatable motions and appeals
			 in connection therewith, shall not exceed 10 hours equally divided in the usual
			 form. All points of order against the draft bill or its consideration are
			 waived. Consideration in the Senate on any debatable motion or appeal in
			 connection with the draft bill shall be limited to not more than 10 hours. A
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the draft bill is not in order. A motion to
			 reconsider the vote by which the draft bill is agreed to or disagreed to is not
			 in order.
						(D)Amendments
			 prohibitedNo amendment to,
			 or motion to strike a provision from, the draft bill considered under this
			 section shall be in order in either the House of Representatives or the
			 Senate.
					(E)Coordination
			 with action by other houseIf, before passing the bill, one House
			 receives from the other a bill—
						(i)the
			 bill of the other House shall not be referred to a committee; and
						(ii)the
			 procedure in the receiving House shall be the same as if no bill had been
			 received from the other House until the vote on passage, when the bill received
			 from the other House shall supplant the bill of the receiving House.
						(F)LimitationThis
			 paragraph shall apply only to the bill referred to in
			 subparagraph (A), introduced pursuant
			 to such subparagraph.
					(b)DefinitionFor
			 purposes of this section, continuity of a session of either House of Congress
			 shall be considered as broken only by an adjournment of that House sine die,
			 and the days on which that House is not in session because of an adjournment of
			 more than 3 days to a date certain shall be excluded in the computation of any
			 period.
			
